DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 have been presented for examination on the merits. 

Double Patenting
Claims 8 and 10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 are indefinite for reciting that the solution of claim 1 or claim 7 respectively, is free of paraben, alcohol, glycerol, polyethylene glycol, citric acid and/or polysorbate. This is indefinite because it is not clear if the solution is free of one of the said components or all of them. That is the term and/or renders the scope indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lok et al (Trisodium citrate 4% - an alternative to heparin capping of haemodialysis catheters) as evidenced by Sigma-Aldrich (Sodium citrate tribasic dehydrate). 

Lok et al disclose a study performed on a number of patients receiving heparin and another group of patients receiving trisodium citrate 4% as a catheter solution. 
The study showed that trisodium citrate 4% has better or equivalent outcomes as a locking solution, it is safe and less expensive (See conclusion, page 482). 

As Evidenced:
Sigma-Aldrich discloses that sodium citrate tribasic dehydrate (trisodium citrate dihydrate) has a pH of from 7.5-9.0. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-9, 11-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al (Trisodium citrate 4% - an alternative to heparin capping of haemodialysis catheters) in combination with Gupta et al (US 20120034319) as evidenced by Sigma-Aldrich (Sodium citrate tribasic dehydrate). 

Lok et al disclose a study performed on a number of patients receiving heparin and another group of patients receiving trisodium citrate 4% as a catheter solution. 
The study showed that trisodium citrate 4% has better or equivalent outcomes as a locking solution, it is safe and less expensive (See conclusion, page 482). 
Lok et al are silent with regard to using an acid or the pH of the solution. However one of ordinary skill in the art would be apprised of such based on the teaching in the art such as Gupta et al. 

Gupta et al teach a catheter lock solution comprising hydrochloric acid with antimicrobial properties (See abstract). 
Gupta et al disclose a method of inhibiting microbial contamination in a catheter. In this method a lumen of the catheter is infused with a hydrochloric acid solution having a concentration of 0.3 Molar to 1.0 Molar (See [0008]). 
Gupta et al disclose a hydrochloric acid (HCl) catheter lock solution, a HCl catheter salvage solution, a method of inhibiting microbial growth in a catheter, and a method of treating a patient having a microbial contamination of an indwelling catheter, and a catheter kit. The said HCl catheter lock solution may have any suitable concentration, i.e. a concentration capable of antibacterial properties either alone or in combination with other agents. Particular examples of suitable HCl concentrations include between 0.3 molar (M) to 1.0 molar (M). HCl concentrations greater than 1 M may also be suitable for use as an antibiotic catheter lock solution (See [0018]). 
Gupta et al also disclose that the normal pH of human plasma is 7.38-7.42 (See [0019] and [0038]). The said locking solution contains deionized water (See at least [0022] and Table 1).

As Evidenced:
Sigma-Aldrich discloses that sodium citrate tribasic dehydrate (trisodium citrate dihydrate) has a pH of from 7.5-9.0. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gupta et al with that of Lok et al to arrive at the instant invention. It would have been obvious to do so because Lok et al disclose that trisodium citrate 4% is a suitable agent for catheter locking solutions which has better or equivalent outcome as that of heparin. Gupta et al disclose that hydrochloric acid is a suitable locking solution agent with improved antimicrobial effect and provides suggestions on its concentrations and pH. 
As disclosed by Sigma-Aldrich, trisodium citrate dehydrate has a pH of from 7.5. That is when the composition of claim 1 has no acid added, the pH of the trisodium citrate in water is naturally 7.5. Additionally, based on the disclosure of Sigma-Aldrich and Gupta teaching that normal pH of human plasma is from 7.38-7.42, one of ordinary skill in the art is more than motivated to keep the pH of the locking solution at about the normal pH of blood and the trisodium citrate.  
Thus, it is within the purview of one of ordinary skill in the art to take advantage of the disclosed teaching on a lock solution comprising trisodium citrate 4% as taught by Lok et al to have looked in the art for suggestions on other suitable agents such as HCL and its concentrations as disclosed by Gupta et al. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising or consisting of  trisodium citrate, water for injection and HCL.  If not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Furthermore, while the references do not expressly teach the claimed ranges, they are not patentable distinctions because one of ordinary skill in the art is more than capable of determining desired ranges. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al (Trisodium citrate 4% - an alternative to heparin capping of haemodialysis catheters) in combination with Gupta et al (US 20120034319) as evidenced by Sigma-Aldrich (Sodium citrate tribasic dehydrate) as applied to claims 1 and 7 above and in further view of Ash et al (US 20130178526). 

The teachings of Lok et al, Gupta et al and Sigma-Aldrich are delineated above and incorporated herein. The references lack an express disclosure that the said lock solution is contained in a pre-filled syringe. This is however well known in the art as shown by Ash et al. 

Ash et al disclose an aqueous catheter lock solution comprising citrate and a paraben dispersed or dissolved therein. The citrate can advantageously be provided in the form of trisodium citrate dihydrate or other citrate salt. The relative density of the solution is selected in certain embodiments to be similar to the relative density of a patient's blood, and to thereby optimise the length of time that the solution remains in a catheter (See [0018] and [0032]). 
In a preferred embodiment, citrate is present at a concentration of from about 1.5 to about 23 %, or at a concentration of from about 1.5 to about 15 % (See [0036]). The said solutions has a pH of from about 4 to about 8 (See [0039]). The concentrations are presented as "percent" of mostly trisodium citrate in water. The solutions also comprise citric acid (See [0037]).
Ash et al further disclose an infusion device for infusing a lock solution into a lumen, of a catheter. The infusion device includes a syringe and a pharmaceutically acceptable lock solution contained within the syringe, the lock solution including citrate and a paraben dispersed or dissolved therein. The syringe containing the lock solution is sterilized. The syringe can be advantageously used to infuse a catheter lock solution into a catheter that has an injection port affixed thereto by attaching a needle to the syringe and injecting the needle into the port (See [0062]). 
In one catheter lock solution, the citrate has a concentration of from about 1.5 to about 15 %. The said citrate is provided in the solution in the form of trisodium citrate dihydrate. The said catheter lock solution has a pH of from about 4 to about 8 (See [0067]-[0069]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ash et al with that of Gupta et al and Lok et al to arrive at the instant invention. It would have been obvious to do so because Lok et al disclose that trisodium citrate 4% is a suitable agent for catheter locking solutions which has better or equivalent outcome as that of heparin. Gupta et al disclose that hydrochloric acid is a suitable locking solution agent with improved antimicrobial effect and provides suggestions on its concentrations and pH. 
As disclosed by Sigma-Aldrich, trisodium citrate dehydrate has a pH of from 7.5. That is when the composition of claim 1 has no acid added, the pH of the trisodium citrate in water is naturally 7.5. Additionally, based on the disclosure of Sigma-Aldrich and Gupta teaching that normal pH of human plasma is from 7.38-7.42, one of ordinary skill in the art is more than motivated to keep the pH of the locking solution at about the normal pH of blood and the trisodium citrate.  
Ash et al disclose placing the catheter lock solution in a syringe for storage and delivery. 
Thus, it is within the purview of one of ordinary skill in the art to take advantage of the disclosed teaching on a lock solution comprising trisodium citrate 4% as taught by Lok et al to have looked in the art for suggestions on other suitable agents such as HCL and its concentrations as disclosed by Gupta et al and a proper delivery device such as a syringe as taught by Ash et al. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising or consisting of tri-sodium citrate, water for injection and HCL.  If not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Furthermore, while the references do not expressly teach the claimed ranges, they are not patentable distinctions because one of ordinary skill in the art is more than capable of determining desired ranges. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 

Claims 1-2, 4-5, 7-9, 11-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al (Trisodium citrate 4% - an alternative to heparin capping of haemodialysis catheters) in combination with Kirschner (US 20130053439).

Lok et al disclose a study performed on a number of patients receiving heparin and another group of patients receiving trisodium citrate 4% as a catheter solution. 
The study showed that trisodium citrate 4% has better or equivalent outcomes as a locking solution, it is safe and less expensive (See conclusion, page 482). 
Lok et al are silent with regard to trisodium citrate being dihydrate, adding an acid or the pH of the solution. However, one of ordinary skill in the art would be apprised of such based on the teaching in the art such as Kirschner.

Kirschner teach disinfectant compositions used as catheter lock solutions. 
The said compositions preferably exhibit both anticoagulant and antimicrobial properties (See [0017] and [0105]). The said composition comprise of a compound A which is a citric acid or salt thereof such as trisodium citrate (See [0021]-[0022] and [0045]). The composition is a solution and contains from 0.1 to 15% and preferably about 4% of trisodium citrate (See [0051] and [0068]). 
The said solution also comprises an acid such as hydrochloric acid and the solution has a pH of about or less than 7, or preferably 6.5 (See [0100]-[0101]). 
In Table 2, a composition has been exemplified that comprises trisodium citrate dihydrate, water and hydrochloric acid. The said solution is filled into 2-mL ampules.  It is also disclosed that trisodium citrate dihydrate and hydrochloric acid are added to the water for injection and completely dissolved (See [0132]-[0133]). The carrier water is preferably water for injection (See [0116] and [0121]).
Kirschner also disclose that the method of disinfecting and/or cleaning of catheters comprises the step of filling and holding the catheter lock solution within at least one lumen of the catheter. These catheters may comprise one or more lumen, i.e. may be for instance one- and dual-lumen catheters (See [0125]-[0129]). 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Kirschner with that of Lok et al to arrive at the instant invention. It would have been obvious to do so because Lok et al disclose that trisodium citrate 4% is a suitable agent for catheter locking solutions which has better or equivalent outcome as that of heparin. Kirschner disclose that hydrochloric acid is a suitable locking solution agent with improved antimicrobial effect and provides suggestions on its concentrations and pH. Kirschner also disclose that trisodium citrate may be the dihydrate salt.  
Thus, it is within the purview of one of ordinary skill in the art to take advantage of the disclosed teaching on a lock solution comprising trisodium citrate 4% as taught by Lok et al to have looked in the art for suggestions on other suitable agents such as HCL and its concentrations as disclosed by Kirschner. 
As disclosed by Sigma-Aldrich, trisodium citrate dehydrate has a pH of from 7.5. That is when the composition of claim 1 has no acid added, the pH of the trisodium citrate in water is naturally 7.5. Additionally, based on the disclosure of Sigma-Aldrich and Kirschner teaching that the preferred pH is about or less than 7, or preferably 6.5, one of ordinary skill in the art is more than motivated to keep the pH of the locking solution at about a pH of 7 or the normal pH the trisodium citrate.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising or consisting of trisodium citrate, water for injection and HCL.  If not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Furthermore, while the references do not expressly teach the claimed ranges, they are not patentable distinctions because one of ordinary skill in the art is more than capable of determining desired ranges. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al (Trisodium citrate 4% - an alternative to heparin capping of haemodialysis catheters) in combination with Babu et al (US 20170232153).

Lok et al disclose a study performed on a number of patients receiving heparin and another group of patients receiving trisodium citrate 4% as a catheter solution. 
The study showed that trisodium citrate 4% has better or equivalent outcomes as a locking solution, it is safe and less expensive (See conclusion, page 482). 
Lok et al are silent with regard to the pH of the solution. However, one of ordinary skill in the art would be apprised of such based on the teaching in the art such as Babu et al.

Babu et al teach a trisodium citrate solution used as an anticoagulant has a pH in the range of from 4 to 8 and that “pH levels outside of the range of 4.0 to 8.0 can lead to induced precipitation, which can generate malfunctioning of the catheter system and/or potential hazards for the patient” and in an exemplified formulation containing trisodium citrate and citric acid the pH is from 5-7 (See [0041] and [0045]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Babu et al with that of Lok et al to arrive at the instant invention. It would have been obvious to do so because Lok et al and Babu et al teach a lock solution comprising trisodium citrate and water. While Lok et al is silent with regard to the pH of the solution, it would have been obvious to keep the pH at physiologically acceptable levels such as about 7 because as Babu et al disclose the suitable pH for a lock solution is about 7.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,045,589. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 of U.S. Patent No. 11,045,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the reference claims.
Specifically, the examined claim 1 is drawn to a catheter lock solution comprising: about 3.8% w/v to about 4.2% w/v, based on a total volume of the lock solution, of trisodium citrate; water for injection; and, optionally, about 0.1% to about 0.7% v/v, based on the total volume of the lock solution, of HCl, wherein a pH of the catheter lock solution is between about 6.4 and about 7.5, and wherein the catheter lock solution includes no additional anticoagulant or antimicrobial additives.
The reference claim 1 is drawn to a catheter lock solution comprising: about 3.8% w/v to about 4.2% w/v, based on a total volume of the lock solution, of trisodium citrate; water for injection; and about 0.1% to about 0.7% v/v, based on the total volume of the lock solution, of 10% HCl, wherein a pH of the catheter lock solution is between about 6.4 and about 7.5, and wherein the catheter lock solution includes no additional anticoagulant or antimicrobial additives.
The claims are essentially drawn to the same solution with minor differences in scope and arrangements of limitations.  

Claims 1, 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 10 of U.S. Patent No. 11,045,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claim 1 is drawn to a catheter lock solution comprising: about 3.8% w/v to about 4.2% w/v, based on a total volume of the lock solution, of trisodium citrate; water for injection; and, optionally, about 0.1% to about 0.7% v/v, based on the total volume of the lock solution, of HCl, wherein a pH of the catheter lock solution is between about 6.4 and about 7.5, and wherein the catheter lock solution includes no additional anticoagulant or antimicrobial additives.
The reference claims 6 is drawn to a method of making the solution of claim 1 and claim 10 is drawn to a method of inhibiting coagulation and microbial activity in a catheter comprising providing a catheter comprising a tube and infusing into at least a portion of the catheter, the catheter lock solution of claim 7.  
The examined claims drawn to a catheter lock solution are obvious over the reference method of making and method of inhibiting coagulation and microbial activity because the steps in the reference method claims would have necessarily be part of the making and using the examined solution. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.            
Woo et al (US 20150148287).
Woo et al teach lock solution formulation containing a lower alcohol and an anti-coagulant, antibiotic, and/or anti-microbial, such as the ethanol and tri-sodium citrate lock solution formulation. The locking solution could include a liquid excipient, such as glycerol, polysorbate-20, or polyethylene glycol (PEG)-400, along with a lower alcohol, such as ethanol, and an anti-coagulant, such as tri-sodium citrate, antibiotic, and/or anti-microbial (See abstract and claims).

TERUMOBCT (BD sodium citrate 4% w/v anticoagulant solution USP). 
TERUMOBCT disclose a 4% w/v sodium citrate dihydrate solution comprising 4 g of sodium citrate dihydrate, 100 mL water for injection and citric acid to adjust the pH (See pages 1-3 and especially item 11). It is disclosed that citric acid is for regulating pH and sodium citrate is an anticoagulant. The formulations have no bacteriostatic or antimicrobial agents (See page 3). 
  
Claims 1-17 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616